The action was brought on a written covenant in relation to the superintendency and management of a saw-mill. The pleas were covenants performed, former suit, and recovery for the same cause of action.
It appeared upon the trial below, that a former suit had been brought upon the instrument in question, and the same breaches assigned as in the present case; also, that the plaintiff had recovered damages for these breaches, and received satisfaction for the same before this suit was brought.
Upon an intimation from his Honor that this appeared to be a full answer to the suit, the plaintiffs offered to show that the jury on the former trial were instructed by the Court to give damages up to the time of the trial, and for no longer time; but his Honor being of opinion that this would not alter the case, refused the testimony, and the plaintiffs excepted.
Verdict and judgment for defendant, and appeal by the plaintiffs.
The recovery in the former suit upon the same covenant in which the same breaches were assigned was, we think, a bar to the present action, and his Honor properly ruled out the testimony which was offered to show that full damages were not then given. The covenant was, in the particulars mentioned, one and indivisible, and upon a breach of *Page 286 
it, the plaintiffs were entitled to the whole amount of damages, present and prospective, caused by such breach. If the damages were restricted in consequence of instructions from the Court, it was an error which the plaintiffs, by taking the proper steps, might have had corrected in that action. Their omission to do so cannot give them the right to harrass the defendant with the expense and trouble of another suit. For the distinction between the cases where prospective damages, that is, such as have accrued since the commencement of the suit, may, and where they cannot, be given, see the case of Moore v. Love, decided at the last term, and reported ante 215, in which the subject is fully discussed.
PER CURIAM.                              Judgment affirmed.